 Case 4:18-cr-20390-LVP-SDD ECF No. 44, PageID.272 Filed 04/19/21 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA

                   Plaintiff,                       Case No. 18-cr-20390
                                                    Honorable Linda V. Parker
v.

DEQUINTE WASHINGTON,

               Defendant.
__________________________________/

     OPINION & ORDER DENYING MOTION FOR COMPASSIONATE
                     RELEASE (ECF NO. 33)

      On September 18, 2018, Defendant Dequinte Washington pleaded guilty to one

count of felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). This

Court sentenced Defendant on February 20, 2019 to 60 months of imprisonment.

(ECF No. 27 at Pg. ID 144.) This matter is before the Court on Defendant’s Motion

for Compassionate Release, filed December 14, 2020. (ECF No. 33.) The motion

has been fully briefed. (ECF Nos. 37, 38, 39, 40.) For the reasons that follow, the

Court denies Defendant’s motion.

                                APPLICABLE LAW

      A defendant may move for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) only after “fully exhaust[ing] all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf” or “the
    Case 4:18-cr-20390-LVP-SDD ECF No. 44, PageID.273 Filed 04/19/21 Page 2 of 5




lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

        Further, under the statute, a court may reduce a defendant’s term of

imprisonment (i) if it finds that extraordinary and compelling reasons warrant such a

reduction; (ii) if it finds that a reduction is consistent with applicable statements

issued by the Sentencing Commission; and (iii) after considering the factors set forth

in 18 U.S.C. Section 3553(a) to the extent they are applicable.1 18 U.S.C.

§ 3582(c)(1)(A)(i); see also United States v. Jones, 980 F.3d 1098, 1105-08 (6th Cir.

2020). The defendant bears the burden of proving that “extraordinary and compelling

reasons” exist to justify release under the statute. See United States v. Rodriguez, 896

F.2d 1031, 1033 (6th Cir. 1990).

                                       ANALYSIS

        The Government does not dispute that Defendant has properly exhausted the

administrative remedies. (ECF No. 39 at Pg. ID 219.) Nor does the Government

dispute that Defendant is obese (BMI of 33.36 or 34.4). (Id. at Pg. ID 223; ECF No.

40 at Pg. ID 234.) It is widely acknowledged, based on expert guidance, that there is

a risk of serious outcomes for infected individuals who have certain underlying

medical conditions such as obesity. People with Certain Medical Conditions, CDC,


1
 The Sentencing Commission’s policy statement on compassionate release, U.S.S.G.
§ 1B1.13, is not applicable where, as here, the imprisoned person files the motion for
compassionate release. United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020).
                                           2
 Case 4:18-cr-20390-LVP-SDD ECF No. 44, PageID.274 Filed 04/19/21 Page 3 of 5




https://perma.cc/A47K-LE3B. Moreover, the Court finds it noteworthy that in

previous cases before it, the Government has conceded that obesity, during the

COVID-19 pandemic, constitutes an extraordinary and compelling reason to reduce a

Defendant’s sentence if the remaining considerations weigh in favor of such a

decision. See, e.g., Resp., United States v. Culp, No. 17-20737 (E.D. Mich. filed

Aug. 4, 2020), ECF No. 34 at Pg. ID 165-66 (“Culp’s medical records, however,

confirm that he has obesity, which the CDC has identified as a risk factor for Covid-

19. Given the heightened risk that Covid-19 poses to someone with obesity, Culp has

satisfied the first eligibility threshold for compassionate release during the

pandemic.”).

      However, even if the Court found that this medical condition, combined with

“the high risk of [COVID-19] transmission within congregate settings” such as

detention facilities, see Interim Guidance on Management of Coronavirus Disease

2019 (COVID-19) in Correctional & Detention Facilities, CDC,

https://perma.cc/HN53-SRYJ, presented an extraordinary and compelling

circumstance, the Court concludes that the § 3553(a) factors do not support reducing

Defendant’s sentence.

      The factors set forth in 18 U.S.C. § 3553(a) include a defendant’s history and

characteristics; the nature and circumstances of the crimes; due consideration of the

seriousness of the crimes; promoting respect for the law; providing just punishment;

                                            3
 Case 4:18-cr-20390-LVP-SDD ECF No. 44, PageID.275 Filed 04/19/21 Page 4 of 5




affording adequate deterrence; protecting the public from further crimes by the

defendant; and providing him with any necessary correctional services and treatment.

See 18 U.S.C. § 3553(a).

      The crime for which Defendant is currently incarcerated is his third gun-related

conviction. The first gun conviction, which occurred in 2009 when Defendant was

21, involved one loaded handgun and Defendant was sentenced to 24 months of

probation and 100 days in custody. (PSR ⁋ 30.) A violation of probation warrant was

issued after Defendant absconded, and he was sentenced to an additional 180 days in

custody. (Id.) The second gun conviction, which occurred in 2014 when Defendant

was 26, involved one loaded pistol and an unloaded magazine, and he was sentenced

to 24 months of probation and 24 months in custody. (PSR ⁋ 33.) His third gun

conviction, which occurred in 2017 when Defendant was 29, involved eight guns

(two loaded, three reported stolen, and seven obtained by Defendant by trading

methamphetamine). (PSR ⁋⁋ 8-10; ECF No. 39 at Pg. ID 229.) Defendant does not

contest the Government’s assertion that he signed a written statement acknowledging

his plan to sell the guns on the streets of Flint (ECF No. 39 at Pg. ID 207, 210; see

generally ECF Nos. 33, 37, 38, 40), but Defendant contends in his motion that he

used the eight guns for protection only (ECF No. 38 at Pg. ID 203). Thus far,

Defendant has served only two years of his 5-year sentence.




                                           4
 Case 4:18-cr-20390-LVP-SDD ECF No. 44, PageID.276 Filed 04/19/21 Page 5 of 5




      Putting aside Defendant’s drug-related and breaking and entering convictions

(PSR ⁋⁋ 29, 31, 32), it is clear that Defendant’s gun-related crimes have become

increasingly severe, despite the corresponding increase in the severity of his

punishment. And while these gun crimes did not involve violence, it does not appear

that Defendant was rehabilitated while serving his 100-day and 2-year sentences for

his previous, less severe gun-related crimes. Considering that Defendant’s previous

custodial sentences were insufficient to deter his more serious conduct in the case at

bar, it would be imprudent to conclude that permitting Defendant to serve only two

years of his current term of imprisonment would be sufficient to deter him from

future offenses. In sum, an analysis of each of the § 3553(a) factors—including

Defendant’s history and characteristics, the nature and circumstances of the crimes,

due consideration of the seriousness of the crimes, promoting respect for the law,

providing just punishment, and affording adequate deterrence—strongly suggests that

a reduction of Defendant’s sentence is inappropriate. See 18 U.S.C. § 3553(a).

      Accordingly,

      IT IS ORDERD that Defendant’s Motion to Reduce Sentence (Compassionate

Release) (ECF No. 33) is DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: April 19, 2021
                                           5
